Exhibit 10.3
AMENDMENT NO. 2
TO
RPM INTERNATIONAL INC.
2003 RESTRICTED STOCK PLAN FOR DIRECTORS
     THIS AMENDMENT NO. 2 to the RPM International Inc. 2003 Restricted Stock
Plan for Directors is executed by RPM International Inc. (hereinafter known as
the “Company”) as of the date set forth below.
WITNESSETH:
     WHEREAS, the Company maintains the RPM International Inc. 2003 Restricted
Stock Plan for Directors (hereinafter known as the “Plan) for the benefit of
certain of its directors; and
     WHEREAS, it is the desire of the Company to assure that the Plan meets the
requirements for exemption from coverage under Section 409A of the Internal
Revenue Code; and
     WHEREAS, final regulations under Section 409A, which are effective
January 1, 2009, provide that restricted stock will not be deferred compensation
under Section 409A as long as there is no deferral of the property upon lapse of
the restrictions; and
     WHEREAS, final regulations under Section 409A, which are effective
January 1, 2009, further provide that deferred compensation that was earned and
vested as of December 31, 2004, is exempt from coverage under Section 409A, so
that any deferrals of restricted stock made prior to December 31, 2004 are not
subject to Section 409A; and
     WHEREAS, the Company has determined to eliminate the right of Grantees to
defer their Restricted Stock into the RPM International Inc. Deferred
Compensation Plan;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, pursuant to Section 12.1 of the Plan the Company hereby
amends the Plan as follows:
          1. Effective as of January 1, 2005, Section 2.9 of the Plan is deleted
in its entirety, and the following Sections of Article 2 renumbered accordingly.
          2. Effective as of January 1, 2005, Section 6.4(c) of the Plan is
amended by the deletion of said Section 6.4(c) in its entirety and the
substitution of a new Section 6.4(c) to read as follows:

  “(c)   Dividends. Dividends paid on any shares of Restricted Stock granted
under this Plan shall be paid to the Grantee in whose name the shares of
Restricted Stock are held.”

          3. Effective as of January 1, 2005, Article 6 of the Plan is amended
by the addition of a new Section 6.5 at the end thereof to read as follows:
     “6.5 Section 409A of the Code. The Grants of Restricted Stock under this
Plan, and all rights related thereto are intended to meet the requirements for
exemption from coverage under Section 409A of the Code dealing with nonqualified
deferred compensation (including without limitation the exemptions thereunder
for short-term deferrals and restricted property) and all Grants will be
construed and administered accordingly. Notwithstanding anything contained in
this Plan or any Grant to the contrary, this Plan and any Restricted Stock
Agreement may be unilaterally amended by the Company as it may determine,
prospectively or retroactively, to better secure exemption of Grants and rights
related thereto from the requirements of Section 409A of the Code (with, to the
extent required by Section 12.2, the consent of Grantees or Eligible Directors
holding an outstanding Grant, which consent shall not be unreasonably
withheld).”

2



--------------------------------------------------------------------------------



 



          4. Effective as of January 1, 2005, Section 8.2 of the Plan is amended
by the deletion of said Section 8.2 in its entirety and the substitution of a
new Section 8.2 to read as follows:
     “8.2 Mandatory Sale of Shares of Restricted Stock to Satisfy Grantee’s Tax
Obligations. The Committee shall notify a Grantee of the lapse of restrictions
on shares of Restricted Stock awarded to him or her under the Plan within an
administratively practicable time after the lapse of restrictions. The Company
or the escrow agent (as the case may be) shall sell the fewest number of shares
of Common Stock with respect to which restrictions have lapsed necessary for the
proceeds of such sale to equal (or exceed by not more than the actual sale price
of a single share of Common Stock) the Grantee’s projected tax liability
determined by multiplying (A) the aggregate maximum marginal federal income tax
rate and applicable state and local income tax rates on the date of the lapse of
restrictions; by (B) the total number of shares of Common Stock with respect to
which restrictions have lapsed. The Company or the escrow agent (as the case may
be) shall withhold the proceeds of such sale for purposes of satisfying the
Grantee’s federal, state and local income taxes resulting from the lapse of
restrictions. Prior to any such sale, the Committee shall cause new certificates
for such shares to be issued, with any legend making reference to the
restrictions imposed hereunder removed. The Grantee shall provide the Committee,
the Company and/or the escrow agent with such Stock Powers and additional
information or documents as may be necessary for the Committee, the Company
and/or the escrow agent to discharge their obligations under this Section.”

3



--------------------------------------------------------------------------------



 



     5. Effective as of January 1, 2005, Article 14 of the Plan is amended by
the deletion of said Article 14 in its entirety and the substitution of a new
Article 14 to read as follows:
“ARTICLE FOURTEEN
NO DEFERRALS OF SHARES AFTER DECEMBER 31, 2004
     14.1 No Deferrals. No Restricted Stock becoming nonforfeitable after
December 31, 2004 shall be permitted to be deferred under the RPM International
Inc. Deferred Compensation Plan or any similar deferred compensation plan of the
Company.”
     IN WITNESS WHEREOF, RPM International Inc., by its duly authorized officer,
has caused this Amendment No. 2 to the RPM International Inc. 2003 Restricted
Stock Plan for Directors to be signed effective as of this 31st day of December,
2008.

                  RPM INTERNATIONAL INC.    
 
           
 
  By:   /s/ Janeen B. Kastner
 
Janeen B. Kastner    
 
           
 
  Its:   Vice President — Corporate Benefits and
Risk Management    

4